             Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

____________________________________
LATINOJUSTICE PRLDEF AND            )
NEW YORK IMMIGRATION                )
COALITION,                          )
                                    )
            Plaintiffs,             )
                                    )                CASE NO: 1:19-cv-3438
      v.                            )
                                    )                COMPLAINT FOR
U.S. DEPARTMENT OF HOMELAND         )                DECLARATORY AND
SECURITY AND U.S. IMMIGRATION )                      INJUNCTIVE RELIEF
AND CUSTOMS ENFORCEMENT,            )
                                    )
            Defendants.             )
____________________________________)


                                 PRELIMINARY STATEMENT

    1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for

declaratory and injunctive relief, seeking the immediate disclosure and release of agency records

requested by Plaintiffs, LatinoJustice PRLDEF (“LJP”) and the New York Immigration Coalition

(“NYIC”) (LJP and NYIC collectively, “Plaintiffs”), from Defendants, U.S. Department of

Homeland Security (“DHS”) and U.S. Immigration and Customs Enforcement (“ICE”) (DHS and

ICE collectively, “Defendants”).

    2. The information sought is of significant value to the public. Plaintiffs seek information to

better understand the creation, operation, and scope of Victims of Immigration Crime Engagement

(“VOICE”) office, and to ensure that the implementation of the office safeguards civil rights and

liberties.




                                                 1
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 2 of 15



   3. During his 2016 presidential campaign, Mr. Donald Trump promised to enact and enforce

strict immigration laws once elected, focusing on building a wall along the Southern border and

ramping up the deportation of anyone he and his administration deem removable.

   4. On April 26, 2017, pursuant to Executive Order No. 13768 entitled Enhancing Public

Safety in the Interior of the United States, then DHS Secretary John F. Kelly launched the ICE

VOICE office. According to the DHS, the key objectives of VOICE are “to acknowledge and

support immigration crime victims and their families, promote awareness of rights and services

available to immigration crime victims . . . and provide quarterly reports studying the effects of

the victimization by criminal aliens present in the United States.”

   5. VOICE carries out its key objectives primarily through the use of its toll-free hotline.

Through this hotline, individuals seeking assistance from VOICE are able to obtain access to local

ICE representatives, social service professionals, automated custody status information for alleged

perpetrators, and further criminal or immigration history for alleged perpetrators.

   6. The VOICE hotline, and the alleged commission of crimes by immigrants more broadly,

has been used as a rallying point for the current U.S. President, and has been the subject of intense

public debate, calling into question the public’s perception of the government’s integrity.

   7. Therefore, Plaintiffs submitted a FOIA request to Defendants requesting disclosure and

access to records pertaining to the policies, procedures, and objectives of VOICE, as well as its

financial records, as expediently as practicable.

   8. Defendants’ failure to turn over requested records violates the FOIA, and is impeding

Plaintiffs’ efforts to i) educate the public regarding VOICE, and ii) to ensure VOICE’s compliance

with civil rights and liberties. There is no comparable source of information or analysis of VOICE.

On information and belief, the requested information would increase the public’s understanding



                                                    2
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 3 of 15



about the objectives of VOICE and its compliance with civil rights and liberties. The requested

information has a strong potential to significantly contribute to the public’s understanding of

government operations and activities.

   9. Plaintiffs seek (i) declaration that Defendants failed to timely respond and produce agency

records in response to Plaintiffs’ request in violation of the FOIA, 5 U.S.C. § 552(a), and (ii) the

immediate and full compliance of Defendants with their statutory obligations under the FOIA, i.e.,

the production of the requested records to Plaintiffs.

                                 JURISDICTION AND VENUE

   10. This Court has both subject matter jurisdiction over this action and personal jurisdiction

over the parties pursuant to 5. U.S.C. § 552(a)(4)(B), 5 U.S.C. §§ 701-706 and 28 U.S.C. § 1331.

   11. This Court has jurisdiction to grant declaratory and further necessary or proper relief

pursuant to 28 U.S.C. §§ 2201-2202 and Federal Rules of Civil Procedure 57 and 65.

   12. Venue lies in this district under 5. U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e)(1)(C) in

that Plaintiffs have offices in New York, NY.

                                             PARTIES

   13. Plaintiff LJP is a national non-profit and non-partisan civil rights legal defense and

education fund, with 501(c)(3) tax-exempt status, that works to protect and promote the civil rights

of Latinos in the United States. LJP’s work involves a large spectrum of advocacy and litigation

affecting the civil and constitutional rights of the greater pan-Latino community, including

criminal justice reform, access to education, housing, employment, immigrants’ rights, and voting

rights. It has its principal place of business in New York, NY.




                                                 3
          Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 4 of 15



    14. Plaintiff NYIC is an umbrella policy and advocacy organization for more than 200 groups

in New York State, representing the collective interests of New York’s diverse immigrant

communities and organizations. It has its principal place of business in New York, NY.

    15. Defendant DHS is a Department of the Executive Branch of the United States Government

and is an agency within the meaning of 5 U.S.C. § 552(f)(1). DHS is responsible for enforcing

federal immigration laws and has jurisdiction over ICE. DHS has possession and/or control over

the records sought by Plaintiffs. DHS is headquartered in Washington, D.C.

    16. Defendant ICE is a component of DHS and is an agency within the meaning of 5 U.S.C. §

552(f)(1). ICE enforces federal law governing border control, customs, and immigration to the

United States and is under the jurisdiction of DHS. ICE has possession and/or control over the

records sought by Plaintiffs. ICE is headquartered in Washington, D.C.

                                             ALLEGATIONS

Donald Trump’s 2016 Presidential Campaign

    17. On June 16, 2015, Donald Trump announced his candidacy for U.S. president. During that

announcement, Mr. Trump publicly denounced immigrants from Mexico: “They’re bringing

drugs. They’re bringing crime. They’re rapists.”1

    18. Since his campaign announcement, Mr. Trump has doubled-down on that statement,

bringing national attention to families who have been victims of crimes committed by

undocumented immigrants as a way of supporting his proposition that undocumented immigrants

commit violent crimes at unprecedented rates – despite statistical proof that overall violent crimes




1
 Michelle Ye Hee Lee, Donald Trump’s False Comments Connecting Mexican Immigrants and Crime, Wash. Post,
Jul. 8, 2015, available at https://www.washingtonpost.com/news/fact-checker/wp/2015/07/08/donald-trumps-false-
comments-connecting-mexican-immigrants-and-crime/?utm_term=.e79a54a5c2e6.

                                                      4
          Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 5 of 15



have decreased by more than 50 percent while the immigrant population has more than doubled

since 1980.2

    19. Known colloquially as the “angel families,” Mr. Trump has brought several of these

families with him on the campaign trail, and he has broadcast their stories onstage at the

Republican National Convention in July 2016 and during a televised town hall on Sean Hannity’s

Fox News show in August 2016.3

    20. Further, during his rally in Phoenix in August 2016, at which he unveiled his immigration

platform, Mr. Trump promised to have “[z]ero tolerance for criminal aliens. Zero. They don’t come

in here . . . We will begin moving them out day one. As soon as I take office. Day one. In joint

operation with local, state, and federal law enforcement . . . The crime will stop. They’re going to

be gone. It will be over,” he exclaimed, promising to revoke President Obama’s “deadly” policies

that “allow thousands of criminal aliens to freely roam our streets, walk around, do whatever they

want to do, crime all over the place.”4

Executive Order No. 13768 and the Creation of VOICE

    21. On January 25, 2017, five days after his inauguration, Mr. Trump followed through on his

campaign promises and unveiled Executive Order No. 13768 entitled Enhancing Public Safety in

the Interior of the United States, among two additional immigration-focused executive orders.5

The order mandated that the DHS Secretary, along with the Director of ICE, “take all appropriate

and lawful action to establish with [ICE] an office to provide proactive, timely, adequate, and


2
  Anna Flagg, The Myth of the Criminal Immigrant, NY Times, Mar. 30, 2018, available at
https://www.nytimes.com/interactive/2018/03/30/upshot/crime-immigration-myth.html.
3
  Kenneth P. Vogel and Katie Rogers, For Trump and ‘Angel Families,’ a Mutually Beneficial Bond, NY Times, Jul.
4, 2018, available at https://www.nytimes.com/2018/07/04/us/politics/trump-angel-families-bond-backlash.html.
4
  Transcript of Donald Trump’s Immigration Speech, NY Times, Sept. 1, 2016, available at
https://www.nytimes.com/2016/09/02/us/politics/transcript-trump-immigration-speech.html.
5
  The White House, Executive Orders: Enhancing Public Safety In the Interior of the United States, Jan. 25, 2017,
available at https://www.whitehouse.gov/presidential-actions/executive-order-enhancing-public-safety-interior-
united-states/.

                                                       5
           Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 6 of 15



professional services to victims of crimes committed by removable aliens and the family members

of such victims.”6

      22. On April 26, 2017, pursuant to Executive Order No. 13768, DHS Secretary John F. Kelly

launched the ICE Victims of Immigration Crime Engagement (“VOICE”) office.7

      23. According to the DHS, the key objectives of VOICE are:

            i.   Use a victim-centered approach to acknowledge and support immigration
                 crime victims and their families.
           ii.   Promote awareness of rights and services available to immigration crime
                 victims.
          iii.   Build collaborative partnerships with community stakeholders assisting
                 immigration crime victims.
          iv.    Provide quarterly reports studying the effects of the victimization by
                 criminal aliens present in the United States.
Id.

      24. VOICE carries out its key objectives primarily through the use of its toll-free hotline.

Through this hotline, individuals seeking assistance from VOICE are able to obtain access to local

ICE representatives, social service professionals, automated custody status information for alleged

perpetrators, and further criminal or immigration history for alleged perpetrators. Id.

      25. However, an overwhelming number of calls received by the VOICE hotline have been

unrelated to the function it sought to serve. For instance, callers throughout the country used the

hotline to report space aliens, make reservations at a Trump hotel, etc., while others have used the

hotline to take revenge against ex-partners and business rivals.8




6
  Id.
7
  U.S. Immigration and Customs Enforcement, Victims of Immigration Crime Engagement (VOICE) Office, last
visited Jul. 17, 2018, https://www.ice.gov/voice.
8
  Vera Bergengruen, Trump Created An Office To Highlight Immigrant Crime. A Year Later, The Results Are
Underwhelming, Buzzfeed, Jul. 1, 2018, available at https://www.buzzfeed.com/verabergengruen/trump-immigrant-
crime-calls-voice-john-kelly?utm_term=.tky3z37VN#.cva0903Ld.

                                                      6
          Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 7 of 15




Mr. Trump’s Re-Election Campaign

    26. Since unveiling his January 2017 immigration-focused executive orders, Mr. Trump has

remained steadfast in pursuing the deportation of undocumented immigrants, legal permanent

residents, and U.S. citizens whose citizenship he has threatened to revoke.9

    27. Specifically, Mr. Trump and his administration have prioritized publicizing the false

narrative that immigrants are criminals – despite widespread evidence to the contrary.10

    28. For instance, on February 28, 2017, Mr. Trump invited three “angel family” wives to

accompany him during his first joint address to Congress, during which time he described the

soon-to-be-launched VOICE office as a direct measure that will provide justice for his three guests

and their families.11

    29. More recently, on February 9, 2018, as part of the Trump Administration’s ongoing

reporting on “immigrant crime,” the Director of Surrogate & Coalitions Outreach for the Office of

Communications at the White House circulated an email to reporters entitled “Immigration Crime

Stories Round Up: Week of February 4th.” The email – just one of 50+ similar blasts from the

White House – included nine stories from various news articles in which immigrants had

reportedly been accused of committing crimes in the US.12


9
  Ailsa Chang, White House Launches Effort To Take Citizenship From Those Who Lied To Get It, NPR, Jul. 4,
2018, available at https://www.npr.org/2018/07/04/625980910/white-house-launches-effort-to-take-citizenship-
from-those-who-lied-to-get-it.
10
   Phillip Bump, The White House’s Weekly ‘Immigrant Crime’ Tally Includes Non-Crimes and Nonimmigrants,
Wash. Post, Feb. 9, 2018, available at https://www.washingtonpost.com/news/politics/wp/2018/02/09/the-white-
houses-weekly-immigrant-crime-tally-includes-non-crimes-and-non
immigrants/?noredirect=on&utm_term=.1a57b950fd1f.
11
   Tal Kopan, What is VOICE? Trump Highlights Crimes by Undocumented Immigrants, CNN, Mar. 1, 2017,
available at https://www.cnn.com/2017/02/28/politics/donald-trump-voice-victim-reporting/index.html.
12
   Phillip Bump, The White House’s Weekly ‘Immigrant Crime’ Tally Includes Non-Crimes and Nonimmigrants,
Wash. Post, Feb. 9, 2018, available at https://www.washingtonpost.com/news/politics/wp/2018/02/09/the-white-

                                                       7
          Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 8 of 15



    30. On May 16, 2018, Mr. Trump hosted a number of mayors and sheriffs for the California

Sanctuary State Roundtable, during which time he expressed on the record: “You wouldn’t believe

how bad these people are. These aren’t people. These are animals. And we’re taking them out of

the country at a level and at a rate that’s never happened before.”13

    31. On June 22, 2018, amidst backlash for his administration’s ongoing family separation

practices, Mr. Trump again hosted the angel families during a news conference held at the White

House. During the conference, one of the mothers, Mary Ann Mendoza, discussed the nonprofit

organization that she and others started last May called “Advocates for Victims of Illegal Alien

Crime” (“Aviac”). According to Mendoza, Aviac has “close connections” with VOICE, has

recently received an increase in donations, and is forming a “political arm . . . that allows it to

spend money to try to influence elections, without disclosing its donors.”14

    32. Another family member at the news conference called attention to the Remembrance

Project, a nonprofit like Aviac that advocates on behalf of “families hurt by crimes perpetrated by

undocumented immigrants.” Like Aviac, the Remembrance Project works closely with VOICE,

has received an increase in donations, including the tens of thousands of dollars raised by Mr.

Trump during his 2016 presidential campaign, and has opened a new office called the

Remembrance Project Advocacy Incorporated in order to spend money in elections and lobby

government officials.15




houses-weekly-immigrant-crime-tally-includes-non-crimes-and-non
immigrants/?noredirect=on&utm_term=.1a57b950fd1f.
13
   The White House, Remarks: Remarks by President Trump at a California Sanctuary State Roundtable, May 16,
2018, https://www.whitehouse.gov/briefings-statements/remarks-president-trump-california-sanctuary-state-
roundtable/.
14
   Kenneth P. Vogel and Katie Rogers, For Trump and ‘Angel Families,’ a Mutually Beneficial Bond, NY Times,
Jul. 4, 2018, available at https://www.nytimes.com/2018/07/04/us/politics/trump-angel-families-bond-
backlash.html.
15
   Id.

                                                      8
          Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 9 of 15



     33. All of this – the creation of a new office within an executive agency, the political rallies,

news conferences, emails, campaign spending and lobbying – has garnered significant attention

from experts. From the Cato Institute to the journal Criminology, social scientists have found that,

“[u]ndocumented immigrants are considerably less likely to commit crime than native-born

citizens, with immigrants legally in the United States even less likely to do so.”16

FOIA Statutory Framework

     34. FOIA promotes open government by providing every person with a right to request and

receive federal agency records. 5 U.S.C. § 552(a)(3)(A).

     35. In furtherance of its purpose to encourage open government, FOIA imposes strict deadlines

on agencies to provide responsive documents to FOIA requests. Id., at § 552(a)(6)(A).

     36. An agency must comply with a FOIA request by issuing a determination within 20 business

days after receipt of the request. Id., at § 552(a)(6)(A)(i).

     37. An agency may be entitled to a one ten-day extension of time to respond to a request if it

provides written notice to the requester explaining that “unusual circumstances” exist that warrant

additional time. Id., at § 552(a)(6)(B).

     38. An agency must immediately notify the requester of its determination whether to comply

with a request, and the reasons for it, and of the right of such person to appeal an adverse

determination. Id., at § 552(a)(6)(A)(i).

     39. Further, an agency shall make available a FOIA public liaison to aid the requester in

limiting the scope of the request so that it may be processed within the statutory time limit. Id., at

§ 552(a)(6)(B)(ii).


16
  Christopher Ingraham, Two Charts Demolish The Notion That Immigrants Here Illegally Commit More Crime,
Wash. Post, Jun. 19, 2018, available at https://www.washingtonpost.com/news/wonk/wp/2018/06/19/two-charts-
demolish-the-notion-that-immigrants-here-illegally-commit-more-crime/?utm_term=.e027c2bbe822;
https://www.npr.org/2018/06/22/622540331/fact-check-trump-illegal-immigration-and-crime.

                                                      9
           Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 10 of 15



    40. An agency’s failure to comply with any timing requirements is deemed constructive denial

and satisfies the requester’s requirement to exhaust administrative remedies.             Id., at §

552(a)(6)(C)(i).

    41. A FOIA requester who exhausts administrative remedies may petition the court for

injunctive and declaratory relief from the agency’s continued withholding of public records. Id.,

at § 552(a)(4)(B).

Plaintiffs’ FOIA Request to DHS-ICE

    42. On November 28, 2017, Plaintiffs submitted a FOIA request to Defendants seeking records

pertaining to the policies, procedures, and objectives of VOICE, as well as its financial records, in

order to better understand the creation, operation, and scope of VOICE, and to ensure that the

public is properly informed about Defendants’ new office. A copy of the FOIA request is attached

hereto as Exhibit 1. See also, Declaration of Jose Luis Perez in Support of Plaintiffs’ Complaint

for Declaratory and Injunctive Relief (hereinafter “Perez Declaration”), attached hereto as Exhibit

2, at ¶.

    43. In submitting the request, Plaintiffs sought expedited processing under 5 U.S.C. §

552(a)(6)(E) due to the compelling need to inform the public about VOICE and its toll-free hotline,

both of which have been a “matter of widespread and exceptional media interest.” 6 C.F.R. §

5.5(e)(3); See also, Perez Declaration, at ¶ 3.

    44. Plaintiffs, as non-profits engaged in litigation, advocacy, and educational programs, which

includes the dissemination of information of public interest to Latinos and the public-at-large

through community educational forums conducted in both English and Spanish, also sought a fee

waiver due to the likelihood that the records sought would “contribute significantly to public




                                                  10
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 11 of 15



understanding of the operations or activities of the government and [are] not primarily in the

[plaintiff’s] commercial interest.” 5 U.S.C. § 552(a)(4)(A)(iii); See also, Perez Declaration, at ¶ 4.

   45. By electronic mail dated December 12, 2017, Defendants acknowledged receipt of

Plaintiff’s November 28, 2017 FOIA request and invoked the maximum 10-day extension to

respond pursuant to 5 U.S.C. § 552(a)(6)(B). A copy of the Email confirming receipt is attached

hereto as Exhibit 3. See also, Perez Declaration, at ¶ 5.

   46. On February 22, 2018, having received no further correspondence from Defendants and no

response to the November 28, 2018 FOIA request for 86 days, Plaintiffs submitted a FOIA appeal

letter on the grounds of a statutory deadline violation. 5 U.S.C. § 552(a)(6)(A)(i); See also, Perez

Declaration, at ¶ 6.

   47. On June 7, 2018, having received no further correspondence from Defendants, no response

to the November 28, 2018 FOIA request for 191 days, and no response to the February 22, 2018

FOIA appeal letter for 104 days, Plaintiffs submitted a second FOIA appeal letter on the grounds

of a statutory deadline violation, deeming Defendants’ non-responsiveness as a constructive denial

of Plaintiffs’ request. 5 U.S.C. § 552(a)(6)(A)(i); See also, Perez Declaration, at ¶ 7.

   48. By letter dated June 27, 2018, Defendants responded to Plaintiffs’ July 7, 2018 FOIA

appeal letter. In Defendants’ response letter, the Chief of the Government Information Law

Division determined, “this office is remanding your appeal to the ICE FOIA Office so that they

may complete the search of these records and provide a direct response to you.” See Id., at ¶ 8.

   49. As of April 15, 2019, or over nine (9) months since Plaintiffs’ June 7, 2018 appeal was

remanded to Defendants’ FOIA office, Defendants have failed to respond and produce the records

requested in Plaintiffs’ November 28, 2018 FOIA request. See Id., at ¶ 9.




                                                 11
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 12 of 15



    50. Based on the above, Plaintiffs have exhausted their administrative remedies under 5 U.S.C.

§ 552(a)(6)(C).

    51. DHS and ICE have violated the applicable statutory time limit for the processing of FOIA

requests.

    52. DHS and ICE have wrongfully failed to release responsive records to Plaintiffs.

    53. All conditions precedent to the maintenance of this action have occurred, been performed

or otherwise been waived or excused.

                                      CAUSES OF ACTION

                                            Count I
                Declaratory Judgment as to Defendants’ Violation of the FOIA,
                  5 U.S.C. § 552, for Failure to Produce Requested Records

    54. Plaintiffs repeat and re-allege the allegations in paragraphs 1through 53 above as if fully

set forth herein.

    55. Plaintiffs properly submitted their November 28, 2017 FOIA request, and they sought

records within Defendants’ control.

    56. Defendants are obligated under 5 U.S.C. § 552(a)(3) to produce records responsive to

Plaintiffs’ FOIA request.

    57. Defendants have neither produced any records in response to Plaintiffs’ FOIA request, nor

have they asserted any statutory exemptions for withholding the requested records.

    58. Plaintiffs have exhausted their administrative remedies under the FOIA.

    59. Defendants’ failure to produce the requested records violates the FOIA.

    60. By reason of the foregoing, an actual and justiciable controversy exists between Plaintiffs

and Defendants.




                                                12
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 13 of 15



    61. Plaintiffs therefore seek a declaratory judgment that Defendants’ failure to produce the

requested records violates the FOIA, and Plaintiffs are entitled to injunctive relief.



                                         Count II
Declaratory Judgment as to Defendants’ Violation of the FOIA, 5 U.S.C. § 552, for Failure
   to Timely Respond to Plaintiffs’ Initial FOIA Request and Plaintiffs’ FOIA Appeal

    62. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 53 above as if fully

set forth herein.

    63. Plaintiffs properly submitted their November 28, 2017 FOIA request, and they sought

records within Defendants’ control.

    64. Plaintiffs properly submitted their February 22, 2018 FOIA appeal and their July 7, 2018

FOIA appeal, as courtesy to Defendants.

    65. Defendants have failed to timely respond to Plaintiffs’ November 28, 2017 FOIA request

and Plaintiffs’ February 22, 2018 FOIA appeal.

    66. Defendants were required to respond substantively to Plaintiffs’ FOIA request, and no basis

exists for Defendants’ failure to provide even a substantive response to Plaintiffs’ request.

    67. Defendants have failed to timely respond to their July 25, 2018 remand of Plaintiffs’ July

7, 2018 FOIA appeal.

    68. Plaintiffs have exhausted their administrative remedies under the FOIA.

    69. Defendants’ failure to timely respond to Plaintiffs’ FOIA request and Plaintiffs’ FOIA

appeal violates the FOIA

    70. By reason of the foregoing, an actual and justiciable controversy exists between Plaintiffs

and Defendants.




                                                 13
         Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 14 of 15



    71. Plaintiffs therefore seek a declaratory judgment that Defendants’ failure to timely respond

to Plaintiffs’ initial FOIA request and FOIA appeal is a violation of FOIA, and Plaintiffs are

entitled to injunctive relief.

                                        Count III
  Declaratory Judgment as to Defendants’ Violation of the Administrative Procedure Act
              for Failure to Timely Respond to Request for Agency Records

    72. Plaintiffs repeat and re-allege the allegations in paragraphs 1 through 53 above as if fully

set forth herein.

    73. Defendants’ failure to timely respond to Plaintiffs’ FOIA request for agency records

constitutes agency action unlawfully withheld and unreasonably delayed in violation of the

Administrative Procedure Act, 5 U.S.C. §§ 701-706.

    74. Defendants’ failure to timely respond is arbitrary, capricious, and an abuse of discretion,

not in accordance with law and without observance of procedure required by law in violation of

the Administrative Procedure Act.

    75. Plaintiffs seek a declaratory judgment that Defendants’ failure to timely respond the

Plaintiffs’ FOIA request is in violation of the Administrative Procedure Act.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs respectfully request that this Court enter final judgment in favor of

Plaintiffs and against Defendants:

    (1) Declaring and adjudging that Defendants violated the FOIA by failing to respond and

produce records in response to Plaintiffs’ November 28, 2017 FOIA request;

    (2) Declaring that Defendants’ failure to timely respond to Plaintiffs’ FOIA request for agency

records violates the Administrative Procedure Act;




                                                14
            Case 1:19-cv-03438-BCM Document 1 Filed 04/18/19 Page 15 of 15



       (3) Ordering that Defendants are permanently enjoined from withholding non-exempt records

responsive to Plaintiffs’ FOIA request;

       (4) Ordering Defendants to immediately produce and release the records requested in the

November 28, 2017 FOIA request at no cost to Plaintiffs;

       (5) Retaining jurisdiction of this action to ensure the proper processing of Plaintiffs’ November

28, 2017 FOIA request;

       (6) Awarding Plaintiffs their reasonable attorney’s fees and litigation costs incurred in this

action pursuant to 5 U.S.C. § 552(a)(4)(E); and

       (7) Granting such other and further relief as the Court may deem just and proper.


Dated: April 18, 2019

                                                 Respectfully Submitted,

                                                 /s/ Esperanza Segarra

                                                 Esperanza Segarra, Esq.

                                                 LatinoJustice PRLDEF
                                                 Jose L. Perez, Esq.
                                                 Esperanza Segarra, Esq.
                                                 115 Broadway
                                                 New York, NY 10006
                                                 (212) 219-3360

                                                 New York Immigration Coalition
                                                 Camille J. Mackler, Esq.17
                                                 131 W. 33rd Street, Suite 610
                                                 New York, NY 10001
                                                 (212) 627-2227

                                                 Attorneys for Plaintiff




17
     Admission to SDNY pending.

                                                    15
